       Case 4:19-cv-02793 Document 1 Filed on 07/30/19 in TXSD Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

GEMINI INSURANCE COMPANY                        §
                                                §
v.                                              §          CIVIL ACTION NO. _____________
                                                §
QUICK ROOFING, LLC                              §

                      PLAINTIFF’S ORIGINAL COMPLAINT AND
                      REQUEST FOR DECLARATORY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW GEMINI INSURANCE COMPANY (“Gemini”), and files this its Original

Complaint against Quick Roofing, LLC (“Quick Roofing”), and would respectfully show the Court

as follows:

                                              I.
                                           PARTIES

       1.      Plaintiff Gemini Insurance Company is a Delaware corporation with its principal

place of business in Arizona. Pursuant to 28 U.S.C. § 1332(c)(1), Gemini is a citizen of Delaware

and Arizona.

       2.      Defendant Quick Roofing, LLC is a Texas limited liability company organized

under the laws of the State of Texas. Its only member is Jeffrey Quick. Mr. Quick is a citizen of

the State of Texas. As such, for diversity purposes, Quick Roofing is a citizen of Texas.

                                           II.
                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because the parties

are citizens of different states, and the amount in controversy exceeds $75,000, exclusive of

interest and costs.
       Case 4:19-cv-02793 Document 1 Filed on 07/30/19 in TXSD Page 2 of 8



        4.      Venue is proper in this district under 28 U.S.C. § 1391(b), because Quick Roofing

is an entity subject to the court’s personal jurisdiction in this district with respect to the civil action

in question. Furthermore, a substantial part of the events or omissions giving rise to the claims

occurred in this district.

                                             III.
                                    FACTUAL BACKGROUND

        5.      Gemini provided liability insurance coverage to Quick Roofing under Gemini

Policy No. VIGP013395 (the “Gemini Policy”), a commercial general liability policy effective

from July 16, 2011 to July 16, 2012.1

        6.      Quick Roofing was sued in a lawsuit styled Trenton View, Ltd. and Abdala Kalifa

v. Quick Roofing, LLC, Cause No. C-8589-14-H, in the 389th Judicial District Court of Hidalgo

County, Texas (the “Underlying Lawsuit”).2 The Underlying Lawsuit involves allegations that

Quick Roofing is liable for alleged construction defects in the roofing systems of a commercial

plaza in McAllen, Texas, and that these alleged defects caused water intrusion damages.

        7.      Gemini is currently providing a defense to Quick Roofing against the claims in the

Underlying Lawsuit pursuant to a reservation of rights.

        8.      In the Underlying Lawsuit, the Plaintiffs assert the following allegations in their

Second Amended Petition:

        − Plaintiffs entered into an agreement with Quick Roofing in May of 2012 to
          reconstruct the roofing systems. (¶ 5.25).

        − After Quick Roofing’s subcontractor installed the roofs, they leaked. (¶¶ 4.3,
          4.6, 4.9).


1
  A true and correct copy of Gemini Policy No. VIGP013395 is attached hereto as Exhibit “A,” and is
incorporated by reference as if set forth fully herein.
2
  A true and correct copy of Plaintiffs’ Original Petition, First Amended Petition, and Second Amended
Petition in the Underlying Lawsuit are attached hereto as Exhibits “B,” “C,” and “D,” respectively, and
are incorporated by reference as if set forth fully herein.
                                                    2
         Case 4:19-cv-02793 Document 1 Filed on 07/30/19 in TXSD Page 3 of 8



          − The leaking first began and was reported to Quick Roofing in 2013 and 2014.
            (¶¶ 4.3, 4.6, 4.9).

          − The water intrusion caused damage to components and materials that predated
            Quick Roofing’s contract. (¶¶ 4.3, 4.6, 4.9).

          − On numerous occasions, Plaintiffs requested that Quick Roofing make repairs
            to stop the leaks, but it was unable to do so. After a multitude of leaks in various
            locations were ignored by Quick Roofing for many months, Plaintiffs
            conducted their own investigation. (¶¶ 4.3, 4.6, 4.9).

          − Quick Roofing’s subcontractor’s failure to perform the work properly
            constituted a proximate cause of the leaks and resulting property damage. (¶¶
            4.4, 4.7, 4.10)

          − Plaintiffs’ investigation into the construction has revealed numerous defects
            that have led to substantial damage to Plaintiffs, including, but not limited to,
            physical damage to buildings, real property and damage to the work of others.
            (¶ 4.11).

          − Plaintiffs further sue for inspection costs, repair costs, rebuild costs, and
            attorneys’ fees. (¶ 4.14).

          − There are numerous other construction defects and problems that have been
            discovered and continue to be discovered. (¶ 5.3).

          − Defendant failed to repair these defects or concealed the defects and proceeded
            to ignore these defective conditions. (¶ 5.15).

          − As a result of these defective conditions, the roofs must be disassembled and
            rebuilt. There are numerous other construction defects and problems which
            have been discovered and continue to be discovered. (¶ 5.26).

          − Defendant breached the implied warranty for good and workmanlike repairs
            and modification with regard to ineffectual attempts to repair the buildings’
            roofing systems. (¶ 5.31).

          − Plaintiffs have suffered serious and substantial damages including, but not
            limited to past, present, and future repair and reconstruction costs for property
            damage. (¶ 7.2).3



3
    See Exhibit “D.”
                                                    3
      Case 4:19-cv-02793 Document 1 Filed on 07/30/19 in TXSD Page 4 of 8



       9.       Additionally, in discovery conducted in the Underlying Lawsuit, Quick Roofing

responded to Interrogatory No. 3 of Plaintiffs’ First Set of Interrogatories as follows:

       INTERROGATORY NO. 3:

       Identify and describe in detail all repairs that were completed by Defendant, your
       employees, agents, or other individuals hired by Defendant once you received
       notice from the Plaintiffs regarding the damage to the shopping center.

       ANSWER:

       On or about May 16, 2013 —leak repair
       On or about May 29, 2013 — leak repair
       On or about July 11, 2013 — leak repair
       On or about August 28, 2013 — leak repair
       On or about September 4, 2013 — leak repair
       On or about September 17, 2013 — leak repair
       On or about September 20, 2013 —leak repair
       On or about October 22, 2013 — leak repair
       On or about December 9, 2013 — leak repair
       On or about December 26, 2013 — leak repair
       On or about January 3, 2014 — leak repair
       On or about June 20, 2014 — leak repair
       On or about August 30, 2014 — leak repair
       On or about September 3, 2014 — leak repair

       10.      Furthermore, an invoice from Quick Roofing dated January 10, 2013, indicates that

a payment was made to Quick Roofing for its work on the project on July 25, 2012—nine (9) days

after the expiration of the Gemini Policy, on July 16, 2012. As such, the leak repairs and any

alleged water infiltration appears to have all occurred after the expiration of the Gemini Policy.

       11.      The Gemini Policy contains the following provisions that likely preclude any duty

to defend Quick Roofing in the Underlying Lawsuit:

                                  *              *               *

             1. Insuring Agreement

                a.   We will pay those sums that the insured becomes legally obligated
                     to pay as damages because of … “property damage” to which the


                                                 4
         Case 4:19-cv-02793 Document 1 Filed on 07/30/19 in TXSD Page 5 of 8



                       insurance applies. We will have the right and duty to defend the
                       insured against any “suit” seeking those damages….

                 b.    This insurance applies to … “property damage” only if:
                       …
                       (2)   The … “property damage” occurs during the policy period;
                             …4

                                   *              *               *

                                           IV.
                                  DECLARATORY JUDGMENT

          12.    An actual controversy exists between Gemini and Quick Roofing with respect to

insurance coverage under the Gemini Policy. Gemini respectfully requests that this Court declare

the rights, status, and legal obligations of the parties in connection with the facts set forth herein,

the Underlying Lawsuit, the Gemini Policy, and established law. Specifically, Gemini asks this

Court for a declaration that it has no duty to continue to defend Quick Roofing in the Underlying

Lawsuit. Gemini further requests a declaration that Gemini has no duty to indemnify Quick

Roofing for any future settlement or future judgment that may be entered in the Underlying

Lawsuit.

          13.    Because the Plaintiffs in the Underlying Lawsuit do not allege that property damage

occurred while the Gemini Policy was in effect, and because the evidence establishes that no

property damage occurred during the Gemini policy period, Gemini has no duty to defend or

indemnify Quick Roofing.

          14.    Gemini also seeks a declaration that the duty to defend Quick Roofing in the

Underlying Lawsuit is precluded by the following exclusions:




4
    See Exhibit “A.”
                                                  5
Case 4:19-cv-02793 Document 1 Filed on 07/30/19 in TXSD Page 6 of 8



                      *              *             *

2.    Exclusions

      This insurance does not apply to:
      ...

      j.    Damage to Property

            “Property damage to:
            ...

            (5)     that particular part of real property on which you or any
                    contractors or subcontractors working directly or
                    indirectly on your behalf are performing operations, if
                    the “property damage” arises out of those operations; or

            (6)     that particular part of any property that must be
                    restored, repaired or replaced because “your work” was
                    incorrectly performed on it.
            ...

      k.    Damage to your Product

            “Property damage” to “your product” arising out of it or any
            part of it.

      l.    Damage to Your Work

            “Property damage” to “your work” arising out of it or any part
            of it and included in the “products-completed operations
            hazard.”
            ...

      m.    Damage to Impaired Property or Property Not Physically
            Injured

            “Property damage” to “impaired property” or property that
            has not been physically injured, arising out of:

            (1)     A defect, deficiency, inadequacy or dangerous condition
                    in “your product” or “your work”;

                      *              *             *


                                     6
      Case 4:19-cv-02793 Document 1 Filed on 07/30/19 in TXSD Page 7 of 8



                                             V.
                                        JURY DEMAND

       15.     Gemini demands a trial by jury for all issues of fact and tenders the appropriate fee

with this complaint.

                                          VI.
                                 CONDITIONS PRECEDENT

       16.     All conditions precedent have been legally satisfied.

                                            PRAYER

               WHEREFORE, PREMISES CONSIDERED, GEMINI INSURANCE COMPANY

asks for judgment against Defendant Quick Roofing, LLC for:

       a)      A declaration that no duty to defend or indemnify Quick Roofing in
               connection with the Underlying Lawsuit exists or has ever existed under the
               Gemini Policy;

       (b)     Recovery of reasonable and necessary attorneys’ fees and costs incurred in
               prosecuting this action;

       (c)     Costs of Court;

       (d)     Prejudgment and post-judgment interest as provided by law; and

       (e)     For such other and further relief to which Gemini may show itself justly
               entitled.




                                                 7
Case 4:19-cv-02793 Document 1 Filed on 07/30/19 in TXSD Page 8 of 8




                              Respectfully submitted,

                              RYMER, ECHOLS, SLAY
                              & NELSON-ARCHER, P.C.


                              By:    /s/ Nathan M. Rymer
                                     Nathan M. Rymer
                                     State Bar No. 00792814
                                     Federal ID No. 18902
                                     nrymer@resnlaw.com
                                     2801 Post Oak Blvd., Suite 250
                                     Houston, Texas 77056
                                     Telephone: (713) 626-1550
                                     Facsimile: (713) 626-1558

                              ATTORNEY-IN-CHARGE FOR PLAINTIFF
                              GEMINI INSURANCE COMPANY




                                 8
